J-S14017-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: A.A.R.P.          :   IN THE SUPERIOR COURT OF
 A/K/A A.P., A MINOR                   :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: T.R., MOTHER               :
                                       :
                                       :
                                       :
                                       :   No. 2998 EDA 2018

            Appeal from the Order Entered September 6, 2018
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                     No(s): CP-51-AP-0000253-2018

 IN THE INTEREST OF: A.A.R.P.          :   IN THE SUPERIOR COURT OF
 A/K/A A.P., A MINOR                   :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: T.R., MOTHER               :
                                       :
                                       :
                                       :
                                       :   No. 2999 EDA 2018

            Appeal from the Order Entered September 6, 2018
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                     No(s): CP-51-DP-1000119-2016

 IN THE INTEREST OF: M.S.P., JR.       :   IN THE SUPERIOR COURT OF
 A/K/A M.P., JR., A MINOR              :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: T.R., MOTHER               :
                                       :
                                       :
                                       :
                                       :   No. 3000 EDA 2018

                Appeal from the Decree September 6, 2018
   In the Court of Common Pleas of Philadelphia County Family Court at
                     No(s): CP-51-AP-0000254-2018
J-S14017-19


 IN THE INTEREST OF: M.S.P., JR.       :   IN THE SUPERIOR COURT OF
 A/K/A M.P., JR., A MINOR              :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: T.R., MOTHER               :
                                       :
                                       :
                                       :
                                       :   No. 3001 EDA 2018

            Appeal from the Order Entered September 6, 2018
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                    No(s): CP-51-DP-10000121-2016

 IN THE INTEREST OF: S.E.D.P.,         :   IN THE SUPERIOR COURT OF
 A/K/A S.P., A MINOR                   :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: T.R., MOTHER               :
                                       :
                                       :
                                       :
                                       :   No. 3002 EDA 2018

                Appeal from the Decree September 6, 2018
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                    No(s): CP-51-AP-0000255-2018

 IN THE INTEREST OF: S.E.D.P..,        :   IN THE SUPERIOR COURT OF
 A/K/A S.P., A MINOR                   :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: T.R., MOTHER               :
                                       :
                                       :
                                       :
                                       :   No. 3003 EDA 2018

            Appeal from the Order Entered September 6, 2018
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                     No(s): CP-51-DP-1000123-2016




                                   -2-
J-S14017-19


    IN THE INTEREST OF: G.H.I.P.               :   IN THE SUPERIOR COURT OF
    A/K/A G.P., A MINOR                        :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: T.R., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 3004 EDA 2018

                   Appeal from the Decree September 6, 2018
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                       No(s): CP-51-AP-0000256-2018

    IN THE INTEREST OF: G.H.I.P.               :   IN THE SUPERIOR COURT OF
    A/K/A G.P., A MINOR                        :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: T.R., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 3005 EDA 2018

               Appeal from the Order Entered September 6, 2018
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                        No(s): CP-51-DP-1000125-2016


BEFORE:      LAZARUS, J., NICHOLS, J., and PELLEGRINI, J.*

MEMORANDUM BY NICHOLS, J.:                                 FILED MAY 07, 2019

        T.R. (Mother), files these consolidated appeals from the decrees

granting the petitions of the Philadelphia Department of Human Services

(DHS) to involuntarily terminate her parental rights to her dependent children,

A.A.R.P., born in August 2010, M.S.P., Jr., born in August 2012, S.E.D.P.,


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.



                                           -3-
J-S14017-19



born in July 2014, and G.H.I.P., born in September 2015 (collectively,

Children), pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (5), (8), and (b).1 Mother

further appeals from the orders changing Children’s permanent placement

goal to adoption pursuant to 42 Pa.C.S. § 6351. We affirm.

       The trial court summarized the relevant procedural and factual history,

in part, as follows:

       Factual and Procedural Background:

       DHS originally became involved with this family in January 2010.
       DHS has received numerous General Protective Services (“GPS”)
       and Child Protective Services (“CPS”) reports regarding Children
       and siblings between 2010 and 2014 for issues including hygiene
       issues, inadequate medical care, lack of education, lack of
       appropriate shelter, lack of essential nutrition, failure to provide
       adequate clothing, failure to provide adequate supervision,
       emotional harm, inappropriate discipline, injuries to Children,
       Children playing with an unsecured gun, and concerns of sexual
       abuse. DHS implemented In Home Protective Services (“IHPS”)
       for family in Mother’s home from December 2011 through April
       2012.     Subsequently[,] DHS implemented the Community
       Umbrella Agency (“CUA”) Asociación de Puertorriqueños en
       Marcha (“APM”) IHPS for the family, which remained in place until
       August 22, 2016.

       On April 17, 2016, DHS received a CPS report which alleged that
       on April 16, 2016, Father had left a gun unsecured in the home;
       Sibling 3 had been shot in the chest and was pronounced dead in
       the home at 2:30 P.M.; the home was infested with roaches, fleas,
       and bed bugs; the condition of the bedrooms and bathroom was
       poor; Children, Sibling 1, and Sibling 2 would be in the care of
____________________________________________


1 By separate decrees entered the same date, the trial court involuntarily
terminated the parental rights of the Children’s father, M.S.P. (Father). Father
has not filed an appeal of these orders and is not a party to the instant appeals.

We note that Children have additional step-siblings, referred to by the trial
court as “Sibling” or “Siblings.” None of the Siblings are subjects of this
appeal.

                                           -4-
J-S14017-19


       maternal grandparents following the incident. This report was
       indicated. On that same day, DHS and CUA went to the home of
       Mother and Father to investigate the allegations of the CPS report.
       CUA, maternal grandparents, Mother, and Children were present.
       Children stated that they were present in the home at the time of
       the shooting and Mother had not been home at the time of the
       shooting. . . .

       On April 19, 2016, DHS visited maternal grandparents’ home.
       Children stated that on the day of the incident, they were all in
       Mother and Father’s bedroom with Father, who was handling the
       gun, and that Children observed the bullet strike Sibling 3.[2]
       Mother admitted to DHS that she knew Father’s gun was in the
       home. Mother denied a history of domestic violence with Father
       and denied any knowledge of Father’s mental health issues, but
       admitted that she knew that he smoked marijuana on a daily
       basis. . . .[3]

       On April 21, 2016, DHS received a CPS report regarding Father’s
       behavior on April 17, 2016. On April 26, 2016, DHS received a
       supplemental report alleging that Sibling 3 had fallen from a
       window in 2014;[4] Mother would hit Children; Mother did not
       provide for Children’s basic needs and rarely fed them; and that
       there was concern for Children because they may [be] in Mother’s
       care.

       On April 28, 2016, [M.S.P., Jr.] and [S.E.D.P.] received medical
       evaluations at St. Christopher’s Hospital, where they were found
       to have extensive scarring, including healed loop-shaped marks
       on [M.S.P., Jr.]’s body. The hospital staff was concerned that
       Mother did not recognize the healed injuries and that she might
       be cognitively delayed. On that same day, DHS visited Mother’s
       home. Mother stated that on the day of the shooting, she
       observed Father with the gun and told him to remove it from the
____________________________________________


2 Subsequent to the shooting, Father assaulted A.A.R.P. and attempted to
blame the shooting on her. N. T., 5/21/18, at 41.

3 Father was incarcerated at the time of the hearing for charges relating to
the death of Sibling 3, including third degree murder. See N.T., 5/21/18, at
41; see also N.T., 9/6/18, at 14; DHS Ex. 12.

4In some places of the certified record, it is suggested that Sibling 3 fell from
a window, while in others, it is suggested this was M.S.P., Jr.

                                           -5-
J-S14017-19


     house. Mother initially stated to DHS that she had only seen a
     gun in the home on that one occasion, but she subsequently
     stated that Father had a shotgun in the home in the past. Mother
     also stated that she had disposed of an empty lockable box from
     the bedroom closet on April 20, 2016. Mother denied any
     knowledge of [M.S.P., Jr.] and [S.E.D.P.]’s scars and old injuries;
     observing any injuries to Children after they had been in Father’s
     care; and a history of domestic violence. On May 27, 2016, an
     adjudicatory hearing was held for Children. The trial court
     adjudicated Children dependent, ordered DHS to supervise, and
     granted temporary legal custody (“TLC”) of Children to maternal
     grandparents. Mother was to be referred to Family School and
     was ordered to complete the second half of her Parenting Capacity
     Evaluation (“PCE”). Additionally, Mother was ordered to have
     liberal [supervised] visits with Children in the home of maternal
     grandparents.

     Mother completed her PCE on July 22, 2016.                 Forensic
     Psychologist, William Russell, Ph.D. . . . concluded that based on
     Mother’s housing, income, minimization of concerns, and
     projection of responsibility, Mother does not have the capacity to
     provide Children with safety and permanency. Mother was also
     diagnosed with a mild intellectual disability.       [Dr. Russell]
     recommended that Mother be referred for Intellectual Disability
     Services; Mother participate in mental health therapy; Mother
     should participate in any psycho-education classes regarding
     parenting skills; Mother’s neurologist provide clarification
     regarding her seizures; Mother receive assistance in obtaining
     appropriate housing; Mother should be assisted in filing for
     support for Children from their respective [f]athers; Children
     should not be allowed to accompany Mother on any jail visits with
     Father; and that Children’s functioning should be reviewed to
     ensure Children are receiving appropriate educational services.

     On August 23, 2016, a permanency review hearing was held for
     Children. Mother was present for this hearing. Mother testified
     that she had been sexually abused by Maternal Grandfather when
     she was a teenager; that the sexual abuse resulted in Mother’s
     pregnancy; and that the child was subsequently placed for
     adoption. The trial court ordered that DHS obtain an Order of
     Protective Custody (“OPC”) for Children and that they be placed
     in general foster care, not with family members. An OPC was
     obtained for Children, Sibling 1, and Sibling 2. [A.A.R.P.], [M.S.P.,
     Jr.], and [S.E.D.P.] were placed in a foster home through Tabor
     Northern and [G.H.I.P.] was placed at Baring House Crisis

                                     -6-
J-S14017-19


       Nursery. On August 25, 2016, a shelter care hearing was held for
       Children. The OPC was lifted, the temporary commit[ment] to
       DHS was discharged, and Children were committed to DHS.[5]

Trial Ct. Op., 12/19/18, at 2-5 (citations to record and footnotes omitted).

       Permanency review hearings were held on December 6, 2016, March 7,

2017, and May 25, 2017. Children remained committed to DHS during this

time. Notably, on May 25, 2017, DHS was ordered to have an addendum to

Mother’s PCE completed.            Permanency Review Order, 5/25/17, at 2.

Thereafter,

       [o]n June 17, 2017, Mother was arrested and charged with
       conspiracy and the manufacture, delivery, or possession of a
       controlled substance with intent to manufacture or deliver. On
       August 18, 2017, a permanency review hearing was held for
       Children. The trial court found Mother to be moderately compliant
       with the permanency plan. Mother was referred to the Clinical
       Evaluation Unit (“CEU”) for a forthwith drug and alcohol screen,
       dual diagnosis and assessment, and three random drug screens
       prior to the next court date. Mother was also ordered to be
       referred to an Intensive Case Manager (“ICM”). Mother was
       ordered to continue supervised visitation with Children. On
       September 14, 2017, DHS received a Urine Drug Screen (“UDS”)
       test result for Mother and Mother’s opiate level was greater than
       2,000 ng/ml. On October 27, 2017, DHS received a CEU report
       for Mother, which recommended a referral to [Behavioral Health
       Services (BHS)] due to Mother’s reported mental health history.
       The CEU report did not recommend drug and alcohol treatment
       for Mother.

       On November 27, 2017, a status review hearing was held for
       Children. The trial court heard testimony regarding the
____________________________________________


5 At the time of the termination/goal change hearing, A.A.R.P. was placed
separately in a treatment foster home. N.T., 9/6/18, at 17. M.S.P., Jr. was
placed in a treatment foster home with Sibling 1. Id. at 19. S.E.D.P. and
G.H.I.P. were placed together in a general foster home. Id. at 21.



                                           -7-
J-S14017-19


       appropriateness of Mother’s visitation with Children.         The
       testimony indicated that Mother was unable to handle Children
       during supervised visitation, and may be engaging in unauthorized
       contact with Children outside the parameters of the trial court’s
       orders.    The trial court ordered that Mother’s visits were
       suspended until reinstatement was recommended by Children’s
       treatment providers;[6] that a copy of Mother’s PCE addendum be
       provided to all parties when available; that recommendations of
       Mother’s PCE be implemented; that Mother be referred to the CEU
       for a forthwith drug and alcohol screen, monitoring, and three
       random drug screen[s] prior to the next court date. Mother has
       not attended therapy for her mental health issues since December
       2017.     On December 20, 2017, Mother pleaded guilty to
       conspiracy and the manufacture, delivery, possession of a
       controlled substance with intent to manufacture or deliver, in
       relation to her June 17, 2017 arrest. On February 20, 2018,
       Mother was sentenced to three years’ probation.

       On March 12, 2018, DHS received an addendum to Mother’s PCE
       from [Dr. Russell that] indicated that due to Mother’s ongoing
       noncompliance, difficulty managing Children’s behaviors, and
       drug use, Mother does not possess the ability to provide safety or
       permanency to Children. The PCE addendum recommended that
       Mother maintain ongoing sobriety and continue to participate in
       random urine drug screens; that after a period of no less than six
       months of clean urine drug screens, Mother’s visitation can be
       reconsidered; that Mother participate in the recommended
       caregiver sessions prior to visitation being reconsidered; that
       Mother should re-enroll and comply with mental health treatment,
       with a focus on helping Mother examine her role in Children’s
       removal and developing her parenting skills; that Mother [should]
       obtain appropriate housing and maintain the cleanliness of the
       home; and that Mother [should] develop a sustainable financial
       plan that takes into account her needs and the needs of Children.

Trial Ct. Op. at 5-7 (citations to record and footnotes omitted).



____________________________________________


6Mother’s visitation with Children had been supervised at DHS since August
25, 2016. See Permanency Review Order, 8/25/16, at 1.



                                           -8-
J-S14017-19



       On March 28, 2018, DHS filed petitions to involuntarily terminate

Mother’s parental rights pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (5), (8),

and (b), and to change Children’s goal to adoption. The trial court held a

hearing on DHS’s petitions on May 21, 2018, and September 6, 2018.7 In

support thereof, DHS presented the testimony of Dr. Russell, the forensic

psychologist who conducted a parenting capacity evaluation and addendum of

Mother, Robin Hill, a DHS social worker, and Trish Campbell, a supervisor with

Court Appointed Special Advocates (CASA).8 DHS additionally presented DHS

Exhibits 1 through 12, which were admitted without objection. N.T., 9/6/18,

at 9-12, 35.     Mother who was present and represented by counsel, testified

on her own behalf.          Children were represented by counsel during this

proceeding.9
____________________________________________


7 The focus of the May 21, 2018 hearing was on Sibling 1 and Sibling 2. The
court then concentrated on Children during the September 6, 2018 hearing.
In so doing, the testimony from the May 21, 2018 hearing was, however,
incorporated by the court at the September 6, 2018 hearing and admitted as
DHS Exhibit 4. N.T., 9/6/18, at 11-12. We observe that the exhibits marked
and admitted at the May 21, 2018 hearing are not included with the certified
record. Notably, some of those relevant exhibits were re-marked and
admitted at the September 6, 2018 hearing (Dr. Russell’s curriculum vitae,
report, and addendum) or read into the record on May 21, 2018 (CEU report).

8Dr. Russell testified on May 21, 2018. Ms. Hill testified on both May 21, 2018
and September 6, 2018. Dr. Russell’s report, dated July 22, 2016, was
admitted as DHS Exhibit 6 on September 6, 2018. The addendum, dated
March 12, 2018, was admitted as DHS Exhibit 7.

9Children were represented by a guardian ad litem, Lisa Visco, Esq., and legal
counsel, Mario D’Adamo, III, Esq., who both participated in the proceedings.
Attorney D’Adamo indicated that his file contained a notation that he met with



                                           -9-
J-S14017-19



       By decrees entered September 6, 2018, the trial court involuntarily

terminated the parental rights of Mother to Children pursuant to 23 Pa.C.S. §

2511(a)(1), (2), (5), (8), and (b), and changed their permanent placement

goal to adoption.10 On October 5, 2018, Mother, through appointed counsel,

filed timely notices of appeal, as well as concise statements of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).

       Mother raises the following questions on appeal:


____________________________________________


children. N.T., 9/6/18, at 45. Both Attorney D’Adamo and Attorney Visco
supported termination of Mother’s parental rights and argued for such at the
conclusion of the hearing on September 6, 2018. Id. at 44. Attorney Visco
additionally filed a brief with this Court in support of termination of Mother’s
parental rights. Attorney D’Adamo did not file a brief.

As to M.S.P., Jr., and A.A.R.P., the evidence indicates that their preference
was to remain in their current foster home and be adopted, respectively. Id.
at 17-18, 20-22, 32. As to S.E.D.P. and G.H.I.P., they were approximately
four and three years old, respectively, at the time of the September 6, 2018
hearing. Ms. Hill, when questioned by Ms. Visco, suggested that S.E.D.P. and
G.H.I.P. were too young to have a preference as to adoption. Id. at 32. Based
on that testimony, the trial court also found that they were too young to
express their preferences. See Trial Ct. Op. at 22.

We find the requirements of 23 Pa.C.S. § 2313(a) were satisfied. See In re
Adoption of L.B.M., 161 A.3d 172, 174-75, 180 (Pa. 2017) (plurality)
(stating that, pursuant to 23 Pa.C.S. § 2313(a), a child who is the subject of
a contested involuntary termination proceeding has a statutory right to
counsel who discerns and advocates for the child’s legal interests, defined as
a child’s preferred outcome); see also In re T.S., 192 A.3d 1080, 1089-90,
1092-93 (Pa. 2018) (reaffirming the ability of an attorney-guardian ad litem
to serve a dual role and represent a child’s non-conflicting best interests and
legal interests).

10This decree memorialized the decision placed by the court on the record at
the conclusion of the hearing on September 6, 2018. N.T., 9/6/18, at 46-47.

                                          - 10 -
J-S14017-19


       [1]. Whether the trial court committee reversible error when it
       involuntarily terminated [M]other’s parental rights where such
       determination was not supported by clear and convincing evidence
       under the Adoption Act 23 Pa.C.S.[] § 2511 (a)(1), (a)(2), (a)(5),
       and (a)(8)?

       [2]. Whether the trial court committed reversible error when it
       involuntarily terminated [M]other’s parental rights without giving
       primary consideration to the effect that the termination would
       have on the developmental physical and emotional needs of
       [C]hildren as required by the Adoption Act 23 Pa.C.S.[] §
       2511(b)?

       [3]. Whether [t]he [t]rial [c]ourt erred and [a]bused [i]ts
       [d]iscretion [w]hen [i]t [c]hanged [t]he [g]oal [t]o [a]doption
       because the goal of adoption was not in the best interest of
       [C]hildren?

Mother’s Brief at 3-4.

       Mother, in her first two questions, challenges the trial court’s ruling that

termination of her parental rights was appropriate under Section 2511(a) and

(b).

       In matters involving involuntary termination of parental rights, our

standard of review is as follows:

       The standard of review in termination of parental rights cases
       requires appellate courts “to accept the findings of fact and
       credibility determinations of the trial court if they are supported
       by the record.” In re Adoption of S.P., 47 A.3d 817, 826 (Pa.
       2012). “If the factual findings are supported, appellate courts
       review to determine if the trial court made an error of law or
       abused its discretion.” Id. “[A] decision may be reversed for an
       abuse of discretion only upon demonstration of manifest
       unreasonableness, partiality, prejudice, bias, or ill-will.” Id. The
       trial court’s decision, however, should not be reversed merely
       because the record would support a different result. Id. at 827.
       We have previously emphasized our deference to trial courts that
       often have first-hand observations of the parties spanning
       multiple hearings. See In re R.J.T., [9 A.3d 1179, 1190 (Pa.
       2010)].


                                      - 11 -
J-S14017-19



In re T.S.M., 71 A.3d 251, 267 (Pa. 2013). “The trial court is free to believe

all, part, or none of the evidence presented and is likewise free to make all

credibility determinations and resolve conflicts in the evidence.” In re M.G.,

855 A.2d 68, 73-74 (Pa. Super. 2004) (citation omitted). “[I]f competent

evidence supports the trial court’s findings, we will affirm even if the record

could also support the opposite result.” In re Adoption of T.B.B., 835 A.2d

387, 394 (Pa. Super. 2003) (citation omitted).

      The termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S. §§ 2101-2938, and requires a bifurcated analysis of

the grounds for termination followed by the needs and welfare of the child.

      Our case law has made clear that under Section 2511, the court
      must engage in a bifurcated process prior to terminating parental
      rights. Initially, the focus is on the conduct of the parent. The
      party seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory grounds
      for termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted). We

have defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In re

C.S., 761 A.2d 1197, 1201 (Pa. Super. 2000) (en banc) (quoting Matter of

                                     - 12 -
J-S14017-19



Adoption of Charles E.D.M., II, 708 A.2d 88, 91 (Pa. 1998)). We have long

held that in order to affirm a termination of parental rights, we need only

agree with the trial court as to any one subsection of Section 2511(a), as well

as Section 2511(b). See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004)

(en banc).

      Section 2511(a)(2) provides:

      (a) General rule.—The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

                                  *     *      *

         (2) The repeated and continued incapacity, abuse, neglect or
         refusal of the parent has caused the child to be without
         essential parental care, control or subsistence necessary for his
         physical or mental well-being and the conditions and causes of
         the incapacity, abuse, neglect or refusal cannot or will not be
         remedied by the parent.

23 Pa.C.S. § 2511(a)(2).

      As to Section 2511(a)(2), Mother argues that she attempted to comply

with her objectives and commitment to Children.         Mother’s Brief at 6-7.

Mother also asserts:

      In the instant matter, evidence demonstrates [M]other’s attempt
      at trying to comply with objectives in order to reunify with
      [C]hildren, although [C]hildren were not in her care. Mother
      completed a housing program as well as parenting classes. . . .
      Mother has demonstrated her commitment to [remain] close to
      [C]hildren because she had a good relationship with [C]hildren.




                                      - 13 -
J-S14017-19


       The visits with [C]hildren went well and [Sibling 1 and Sibling 2 11]
       wanted to reunify with [M]other.

Id. (citations to record omitted).

       With regard to termination of parental rights pursuant to Section

2511(a)(2), we have indicated:

       In order to terminate parental rights pursuant to 23 Pa.C.S.[] §
       2511(a)(2), the following three elements must be met: (1)
       repeated and continued incapacity, abuse, neglect or refusal; (2)
       such incapacity, abuse, neglect or refusal has caused the child to
       be without essential parental care, control or subsistence
       necessary for his physical or mental well-being; and (3) the
       causes of the incapacity, abuse, neglect or refusal cannot or will
       not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.” In re Adoption of C.D.R., 111 A.3d 1212, 1216 (Pa. Super. 2015)

(quoting In re A.L.D., 797 A.2d 326, 337 (Pa. Super. 2002)). “Parents are

required to make diligent efforts towards the reasonably prompt assumption

of full parental responsibilities. . . . [A] parent’s vow to cooperate, after a

long period of uncooperativeness regarding the necessity or availability of

services, may properly be rejected as untimely or disingenuous.” A.L.D., 797

A.2d at 340 (citations and quotation marks omitted).

____________________________________________


11As referenced above, Sibling 1 and Sibling 2 are not subjects of the instant
appeal.

                                          - 14 -
J-S14017-19



      Instantly, in finding grounds for termination of Mother’s parental rights

pursuant to Section 2511(a)(2), the trial court stated:

      Throughout the time that [C]hildren have been in the custody of
      DHS, Mother’s SCP objectives were to consistently attend
      counseling, follow the recommendations of her therapist,
      participate in caregiver sessions at CCTC to be eventually
      incorporated into Children’s therapy, participate in any clinical and
      educational meetings for Children to sign appropriate paperwork,
      complete random drug screens, secure appropriate housing,
      attend ARC for parenting and employment, complete a PCE, and
      attend visitation with Children when visitation was not suspended.
      Mother stopped attending individual therapy in December 2017
      and Mother did not re-engage until approximately one week prior
      to the termination trial.      Mother testified that she stopped
      attending individual therapy because she felt as though she did
      not need therapy. DHS indicated that Mother blamed her lack of
      engagement on receiving a new phone number and interpersonal
      issues with her family. Mother’s therapy was to help address her
      relationship issues, issues regarding her parenting, and any
      objectives that Mother needed to address regarding the safety of
      Children.    Mother misled DHS to believe that she was still
      attending individual therapy when she had actually stopped
      attending. Mother has participated in two caregiver sessions, but
      Mother was not consistent with her attendance. Mother was
      referred to caregiver sessions because[,] although she completed
      parenting through ARC, there were still concerns regarding her
      ability to parent. DHS had trouble scheduling caregiver sessions
      with Mother because Mother changed her phone number and was
      unreachable for multiple weeks. Mother typically attends the
      educational meetings for Children and signs the appropriate
      paperwork. Mother tested positive for opiates at over six times
      the cutoff limit just one day after attending a scheduled visit with
      Children. Mother did attend all random drug screens. Mother also
      plead guilty to a drug trafficking charge in February 2018, and is
      currently on probation. Mother’s current home is not appropriate
      for Children[.] This home is not appropriate due to the trauma
      Children experienced after watching the death of Sibling 3.
      Mother has completed the housing workshop through ARC, but
      Mother has not indicated that she has sought different housing.
      Instead, Mother has indicated that she was working on
      rehabilitating the home. Mother was evicted from her home in


                                     - 15 -
J-S14017-19


     August 2018, and is currently residing with a family friend. Mother
     did complete parenting in 2016, but there are still concerns as to
     Mother’s ability to parent. Due to the concerns about Mother’s
     parenting, Mother was asked to re-engage with ARC for parenting
     and to participate in caregiver sessions. Mother completed the
     job training program at the ARC, but when she re-engaged at the
     ARC for a second time to increase her income, Mother stopped
     attending. Mother completed the PCE in 2016 and an addendum
     to the PCE (“Addendum”) in March 2018. The Addendum indicates
     that due to Mother’s ongoing noncompliance, Mother’s difficulty
     managing Children’s behavior, and concerns of Mother’s drug use,
     Mother does not possess the ability to provide safety or
     permanency to Children. [Dr. Russell] indicated that one of the
     concerns during the evaluation was that Mother was not
     forthcoming. Mother indicated that she was attending therapy,
     although she was not, and . . . she had not disclosed her drug use
     or her drug-related arrest. Mother had also not followed up with
     the Department of Intellectual Disabilities, as previously
     recommended in the PCE. During the PCE and Addendum, Mother
     completed the MMPI-2, but due to Mother’s cognitive deficiencies,
     the test results were invalid. Following the completion of the
     Addendum, [Dr. Russell] recommended that Mother maintain
     ongoing sobriety as well as participate in random drug screens;
     visitation should not be revisited until Mother has provided at least
     six months of clean drug screens; Mother should re-enroll and
     comply with mental health treatment with the focus on her role in
     Children’s removal related to neglect of their basic needs, medical
     needs, and inability to sustain the condition of her home; Mother
     should participate in caregiver sessions before visitation should be
     reconsidered; Mother should obtain appropriate housing and
     maintain the cleanliness of the home; and Mother should develop
     a sustainable financial plan that, takes account [of] her needs and
     the needs of Children. [Dr. Russell] testified that Mother was
     provided     with   all   of    the   appropriate    referrals   and
     recommendations, when necessary. Mother’s visits with Children
     were suspended in November 2017 until otherwise recommended
     by the therapist. Prior to the suspension, Mother had supervised
     visits with Children. Although Mother consistently visited Children
     prior to the suspension of the visits, Mother’s visits with Children
     were described as “chaotic.”        Mother had to be constantly
     redirected to properly supervise the visits. Many times, DHS had
     to step in to protect the safety of Children. Mother would often
     remain seated, although she was consistently instructed to get up
     and engage with Children. Mother struggled to address the

                                    - 16 -
J-S14017-19


      individual needs of Children, which is why it was recommended
      for Mother to participate in caregiver sessions instead of
      supervised visitation. Mother admitted to acting inappropriately
      during visits with Children by asking Children to forgive Father on
      more than one occasion. Mother has been moderately compliant
      with her goals. Mother was initially substantially compliant with
      her objectives, but Mother’s compliance has dropped over time.
      Mother needed assistance to complete her goals, but she was
      offered all of the appropriate services referrals and support by
      DHS. Children need permanency, which Mother cannot provide.
      Even when Mother had supervised visits, Mother had to be
      directed to provide for Children’s needs.              Mother has
      demonstrated that she is unwilling to remedy the causes of her
      incapacity to parent[ i]n order to provide Children with essential
      parental care, control, or subsistence necessary for their physical
      and mental well-being. The conditions and causes of Mother’s
      incapacity cannot or will not be remedied by Mother. Mother does
      not exhibit the mental capacity to safely parent and supervise . .
      . Children. Termination under 23 Pa.C.S.[] § 2511(a)(2) was also
      proper.

Trial Ct. Op. at 11-14 (citations to record omitted).

      Our review establishes the trial court’s finding of grounds for termination

under Section 2511(a)(2) was supported by the record. The record reveals

that Mother failed to comply with her established family service plan goals,

N.T., 9/6/18, at 25-29, and lacked the capacity to provide for Children’s

permanency and welfare, N.T., 5/21/18, at 25.           Ms. Hill, the DHS social

worker, testified that Mother’s compliance with her family service plan goals,

which included participation in individual therapy, participation in caregiver

sessions with Children’s therapists, and maintenance of safe and appropriate

housing, was minimal.      N.T., 9/6/18, at 25, 29.       In particular, Ms. Hill

highlighted Mother’s lack of consistent engagement in individual therapy. Id.

at 26-27.   She expressed that Mother’s failure in this aspect was “a huge



                                     - 17 -
J-S14017-19



concern, because that was one of the primary goals, for mom to continue

engage [sic] her own emotional needs.” Id. at 27.

      Ms. Hill indicated her belief that Children could not safely be returned to

Mother. Id. at 29. Ms. Hill explained:

      Because I have concerns regarding [M]other’s mental stability, the
      fact that she hasn’t engaged in therapy consistently, and then also
      just the issues regarding the reports that we received previously.
      We’re still trying to work through the trauma issues with the kids
      regarding [their sister’s death] and the severe neglect in the
      home, the educational neglect as well. That’s why so many of the
      kids are behind academically, that’s why they have IEPs and they
      need special services. And I’m not sure that mom -- even though
      she attended meetings in the past, over a period of time, I’m not
      sure that mom would consistently be able to follow-up with those
      things as far as academics and also as far as the mental health
      treatment of [C]hildren, because she’s not following up with her
      own mental health.

Id.

      Ms. Hill also expressed concern as to Mother’s parenting capacity, noting

the need to redirect Mother constantly during visitations. N.T., 5/21/18, at

67. Ms. Hill stated, in part: “[M]y concern was[,] even though [Mother] had

completed parenting[,] she still seemed to lack the appropriate like parental

guidelines and information to actually supervise [C]hildren.” Id.

      Moreover, Dr. Russell opined that Mother lacked the capacity to provide

safety and permanency to Children. Id. at 25. In his addendum, Dr. Russell

stated: “Due to [Mother]’s ongoing noncompliance and ongoing difficulty

managing [C]hildren’s behavior in a limited setting and potential concerns of

drug use, [Mother] does not possess the ability to provide safety or

permanency to [C]hildren.” DHS Ex. 7, at 8 (unpaginated). Dr. Russell did

                                     - 18 -
J-S14017-19



not anticipate Mother would be able to obtain such capacity. N.T., 5/21/18,

at 29.

         Therefore, the record substantiates the trial court’s conclusion that

Mother’s repeated and continued incapacity, abuse, neglect, or refusal has

caused Children to be without essential parental control or subsistence

necessary for their physical and mental well-being. See M.E.P., 825 A.2d at

1272. Moreover, Mother cannot or will not remedy this situation.          As this

Court has stated: “[A] child’s life cannot be held in abeyance while a parent

attempts      to   attain   the   maturity   necessary   to   assume    parenting

responsibilities. The court cannot and will not subordinate indefinitely a child’s

need for permanence and stability to a parent’s claims of progress and hope

for the future.” In re Adoption of R.J.S., 901 A.2d 502, 513 (Pa. Super.

2006).      Accordingly, we discern no error in the trial court’s conclusion that

termination of Mother’s parental rights was proper under Section 2511(a)(2).

         Mother next argues that the trial court erred in terminating her parental

rights to Children under Section 2511(b).       Mother’s Brief at 8-12.   Mother

emphasizes her testimony that she has bonds with Children, that they call her

“Mom,” and that they appeared happy to see her at visits. Id. at 9. Mother

claims that the trial court erred in failing to consider those bonds and how

termination of those bonds would affect the welfare of Children. Id. at 12.

         Section 2511(b) provides:

         (b) Other considerations.—The court in terminating the rights
         of a parent shall give primary consideration to the developmental,
         physical and emotional needs and welfare of the child. The rights

                                       - 19 -
J-S14017-19


        of a parent shall not be terminated solely on the basis of
        environmental factors such as inadequate housing, furnishings,
        income, clothing and medical care if found to be beyond the
        control of the parent. With respect to any petition filed pursuant
        to subsection (a)(1), (6) or (8), the court shall not consider any
        efforts by the parent to remedy the conditions described therein
        which are first initiated subsequent to the giving of notice of the
        filing of the petition.

23 Pa.C.S. § 2511(b).

        Our Supreme Court has stated:

        [I]f the grounds for termination under subsection (a) are met, a
        court “shall give primary consideration to the developmental,
        physical and emotional needs and welfare of the child.” 23 Pa.C.S.
        § 2511(b). The emotional needs and welfare of the child have
        been properly interpreted to include “[i]ntangibles such as love,
        comfort, security, and stability.” In re K.M., 53 A.3d 781, 791
        (Pa. Super. 2012). In In re E.M., [620 A.2d 481, 485 (Pa. 1993)],
        this Court held that the determination of the child’s “needs and
        welfare” requires consideration of the emotional bonds between
        the parent and child. The “utmost attention” should be paid to
        discerning the effect on the child of permanently severing the
        parental bond. In re K.M., 53 A.3d at 791. However, as
        discussed below, evaluation of a child’s bonds is not always an
        easy task.

T.S.M., 71 A.3d at 267. “In cases where there is no evidence of any bond

between the parent and child, it is reasonable to infer that no bond exists.

The extent of any bond analysis, therefore, necessarily depends on the

circumstances of the particular case.” In re K.Z.S., 946 A.2d 753, 762-63

(Pa. Super. 2008) (citation omitted).

        When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, Section 2511(b) does not require a formal bonding


                                      - 20 -
J-S14017-19



evaluation.” In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010) (citations

omitted).

     Moreover,

     While a parent’s emotional bond with his or her child is a major
     aspect of the subsection 2511(b) best-interest analysis, it is
     nonetheless only one of many factors to be considered by the
     court when determining what is in the best interest of the child.

            [I]n addition to a bond examination, the trial court can
            equally emphasize the safety needs of the child, and
            should also consider the intangibles, such as the love,
            comfort, security, and stability the child might have
            with the foster parent. . . .

C.D.R., 111 A.3d at 1219 (citations and quotation marks omitted).

     In finding that Children’s emotional needs and welfare favor termination

pursuant to Section 2511(b), the trial court reasoned as follows:

     Mother’s visits with Children were suspended in November 2017
     until otherwise recommended by the therapist. Prior to the
     suspension, Mother had supervised visits with Children. Although
     Mother consistently visited Children prior to the suspension of the
     visits, Mother’s visits with Children were described as “chaotic.”
     Mother had to be constantly redirected to properly supervise the
     visits. Many times, DHS had to step in to protect the safety of
     Children. Mother would often remain seated, although she was
     consistently instructed to get up and engage with Children.
     Mother struggled to address the individual needs of Children,
     which is why it was recommended for Mother to participate in
     caregiver sessions at CCTC instead of supervised visitation.
     Mother admitted to acting inappropriately during visits with
     Children by asking Children to forgive Father on more than one
     occasion. Mother has been moderately compliant with her goals.
     Mother was initially substantially compliant with her objectives,
     but Mother’s compliance has dropped over time. Mother needed
     assistance to complete her goals but she was offered all of the
     appropriate services referrals and support by DHS. [A.A.R.P.] is
     currently placed in a treatment level foster home, due to the


                                     - 21 -
J-S14017-19


      trauma experienced from Sibling 3’s death. Child is bonded with
      her foster parent and has asked to be adopted by the foster
      parent. Foster parent participates in Child’s therapeutic and
      educational services. [A.A.R.P.] looks to foster parent to meet her
      day-to-day needs. [M.S.P., Jr.] is currently placed in the same
      treatment level foster home as Sibling 1. [M.S.P., Jr.] is bonded
      with Sibling 1 and has a positive relationship with the foster
      parent, which is a pre-adoptive home. The foster parent has been
      fully participating as [M.S.P., Jr.]’s educational decision maker and
      makes sure that [M.S.P., Jr.] consistently attends weekly therapy.
      [M.S.P., Jr.] indicated that he wants to continue living in this
      home. [M.S.P., Jr.] refers to the foster parent as “mommy.”
      [S.E.D.P.] and [G.H.I.P.] are currently in a pre-adoptive home
      together. [S.E.D.P.] and [G.H.I.P.] are very bonded to the foster
      parent.     The foster parent makes sure that [S.E.D.P.] and
      [G.H.I.P.]’s needs are being met[.] Children were appointed legal
      counsel and a Court Appointed Special Advocate. Children’s legal
      counsel met with Children and confirmed that [A.A.R.P.] and
      [M.S.P., Jr.] want to stay with their caregivers. [A.A.R.P.] has
      actually asked to be adopted. [M.S.P., Jr.] is not mature enough
      to provide his wishes as to adoption, but he has made it clear that
      he wants to stay in his pre-adoptive home with Sibling [1]. As to
      [S.E.D.P.] and [G.H.I.P.], they are happy in their pre-adoptive
      home, but they are not mature enough to provide their wishes as
      to adoption. The record establishes by clear and convincing
      evidence that termination would not sever an existing and
      beneficial relationship with Mother. Mother has had no visits since
      November 2017. Mother’s visits are at the recommendation of
      Children’s therapist, CCTC. In order for CCTC to determine
      whether Mother’s visits must resume, Mother must be consistent
      in the caregiver sessions. Children have bonded to their foster
      parents and their other siblings in the home. Although Children
      may recognize Mother, their bond with Mother is very attenuated.
      It is not a parent/child bond. The DHS witnesses were credible.
      The trial court’s termination of Mother’s parental rights to
      [C]hildren under 23 Pa.C.S.[] § 2511(b) was proper and there was
      no error of law or an abuse of discretion.

Trial Ct. Op. at 21-23 (citations to record omitted).

      The   record   supports   the    trial   court’s   finding   that   Children’s

developmental, physical and emotional needs and welfare favor termination



                                      - 22 -
J-S14017-19



of Mother’s parental rights pursuant to Section 2511(b).            Critically, despite

Mother’s assertion of a bond with Children, Mother’s visits with Children were

suspended on November 27, 2017. N.T., 9/6/18, at 39-40; N.T., 5/21/18, at

46. Mother’s visitation was to remain suspended until Children’s treatment

provider recommended reinstatement, which never occurred. N.T., 9/6/18,

at 28; N.T., 5/21/18, at 46, 74-75. Although not described as inappropriate,

Mother’s visitation with Children prior to suspension were referred to by Ms.

Hill, as well as by Mother herself, as “chaotic.” N.T., 5/21/18, at 93, 126.

Further, Ms. Hill, explained: “It was . . . a matter of [Mother] needing to know

how to address the individual needs of [C]hildren. . . . There were safety

concerns because [Mother] did not know how to address the specific safety

needs of [C]hildren.” Id. at 103-04.

        Moreover, Ms. Hill testified that Children were doing well in their

placements, which were pre-adoptive,12 and had positive relationships with

their respective foster parents.13 N.T., 9/6/18, at 17-18, 20-22, 32. As such,

Ms. Hill opined that it was appropriate to recommend permanency through

adoption, indicating no harm would result to Children if Mother’s parental

rights were terminated.        Id. at 30.      Ms. Hill further offered that it was in

Children’s best interests to stay with their current caregivers and be adopted.

She explained: “[T]he kids are doing so well emotionally, physically, and I’ve
____________________________________________


12   M.S.P., Jr.’s placement is tentatively pre-adoptive. N.T., 9/6/18, at 20, 33.

13Ms. Hill further testified that M.S.P., Jr., was bonded with his older Sibling
with whom he was placed. Id. at 19.

                                          - 23 -
J-S14017-19



just seen a tremendous positive change in their mental health. So[,] I just

really believe it’s in their best interest to stay with their current caregivers and

be adopted.” Id. at 31.

      When asked if Children want to be adopted, Ms. Hill responded,

      The two youngers [sic] ones, they’re too young to -- but with
      [M.S.P., Jr.], he calls [foster mother] mommy and he feels very
      comfortable in the home. And I know that he would love to stay
      there. He’s the happiest I’ve ever seen him. And then of course,
      with [A.A.R.P.], she requested that right in front of me during a
      visit, so she definitely wants to be adopted.

Id. at 32.

      Similarly, when asked by legal counsel for Children about M.S.P., Jr.,

and A.A.R.P.’s preferences, Ms. Hill continued,

      [M.S.P., Jr.] didn’t say he wants to be adopted. It’s -- we are not
      at that point where we are asking him that question only because
      it’s a pre-adoptive situation, but [foster mother] has not made the
      final decision yet and he just turned six, so we don’t want to get
      him confused. He’s very happy in the home. He’s made it clear
      he wants to stay there and his older sibling is there. [A.A.R.P.] is
      eight, so yes, she definitely understands and she’s made that
      request.

Id. at 33.

      Likewise, Ms. Campbell, a CASA supervisor, indicated that

      [C]hildren are doing exceptionally well in their placements. We
      agree with Ms. Hill that [M.S.P., Jr.] is the happiest he’s ever been,
      the most stable, really making significant improvement. We were
      actually just talking out there, just the stability [C]hildren are in
      now is pretty astounding given all that they’ve been through and
      they all love where they are. They love their caregivers. We’re in
      complete agreement with moving forward with adoption for all of
      them.

Id. at 43.

                                      - 24 -
J-S14017-19



      Thus, the record confirms the trial court’s finding that termination of

Mother’s parental rights serves Children’s developmental, physical and

emotional needs and welfare and was proper pursuant to Section 2511(b).

While Mother may profess to love Children, a parent’s own feelings of love and

affection for a child, alone, will not preclude termination of parental rights.

See Z.P., 994 A.2d at 1121. At the time of the hearing, Children had already

been in care for approximately twenty-four months, and are entitled to

permanency and stability. As we stated, a child’s life “simply cannot be put

on hold in the hope that [a parent] will summon the ability to handle the

responsibilities of parenting.”      Id. at 1125.       Rather, “a parent’s basic

constitutional right to the custody and rearing of his child is converted, upon

the failure to fulfill his or her parental duties, to the child’s right to have proper

parenting and fulfillment of his or her potential in a permanent, healthy, safe

environment.” In re B., N.M., 856 A.2d 847, 856 (Pa. Super. 2004) (citation

omitted).

      Accordingly, based upon our review of the record, we find no abuse of

discretion and conclude that the trial court appropriately terminated Mother’s

parental rights under 23 Pa.C.S. § 2511(a)(2) and (b).

      Lastly, Mother asserts that “the permanent loss of . . . Children’s vital

relationship with [M]other did not serve their best interests, and instead

harmed . . . Children.” Mother’s Brief at 13. Mother suggests that DHS failed

to present clear and convincing evidence regarding Children’s emotional bonds

to her and the effects termination would have on Children. Id.

                                       - 25 -
J-S14017-19



      Our standard of reviewing whether the trial court’s decision to change a

permanency goal to adoption is the same abuse of discretion standard as

noted above. See In the Interest of L.Z., 111 A.3d 1164, 1174 (Pa. 2015)

(citing R.J.T., 9 A.3d at 1190, for the proposition that the abuse of discretion

standard applies in a dependency matter); see also In re S.B., 943 A.2d

973, 977 (Pa. Super. 2008)).

      Pursuant to [42 Pa.C.S.] § 6351(f) of the Juvenile Act, when
      considering a petition for a goal change for a dependent child, the
      juvenile court is to consider, inter alia: (1) the continuing
      necessity for and appropriateness of the placement; (2) the extent
      of compliance with the family service plan; (3) the extent of
      progress made towards alleviating the circumstances which
      necessitated the original placement; (4) the appropriateness and
      feasibility of the current placement goal for the children; (5) a
      likely date by which the goal for the child might be achieved; (6)
      the child’s safety; and (7) whether the child has been in placement
      for at least fifteen of the last twenty-two months. The best
      interests of the child, and not the interests of the parent, must
      guide the trial court. As this Court has held, a child’s life simply
      cannot be put on hold in the hope that the parent will summon
      the ability to handle the responsibilities of parenting.

In re A.B., 19 A.3d 1084, 1088-89 (Pa. Super. 2011) (citations and quotation

marks omitted).

      Additionally, Section 6351(f.1) requires the trial court to make a

determination regarding the child’s placement goal:

         (f.1) Additional determination.—Based upon the
         determinations made under subsection (f) and all relevant
         evidence presented at the hearing, the court shall determine
         one of the following:

                                *    *    *



                                     - 26 -
J-S14017-19


            (2) If and when the child will be placed for adoption, and
            the county agency will file for termination of parental
            rights in cases where return to the child’s parent,
            guardian or custodian is not best suited to the safety,
            protection and physical, mental and moral welfare of the
            child.

42 Pa.C.S. § 6351(f.1).

      Upon review of the record, a challenge to the goal change lacks merit.

The record reveals that a change of the permanency goal to adoption was in

Children’s best interests. Mother had failed to complete her family service

plan goals, most importantly attendance at individual therapy, and was unable

to provide for Children’s permanency and safety and not anticipated to acquire

this capacity. N.T., 9/6/18, at 25-29; N.T., 5/21/18, at 25, 29. Moreover,

Children had been in care for approximately two years and had not visited

with Mother for almost one year.       N.T., 5/21/18, at 46.     The evidence

established that they were doing well and bonded with their respective foster

parents.   N.T., 9/6/18, at 17-18, 20-22, 32.       Notably, M.S.P., Jr., was

described as having made great strides and the “happiest he’s ever been” and

A.A.R.P. specifically requested to be adopted. Id. at 32, 43. Therefore, the

record supports that a goal change was in the best interests of Children.

Accordingly, after review of the record, we again discern no abuse of

discretion, and conclude that the trial court properly changed Children’s

permanent placement goal to adoption.

      Accordingly, based upon our review of the record, we find no abuse of

discretion and conclude that the trial court appropriately terminated Mother’s



                                    - 27 -
J-S14017-19



parental rights under 23 Pa.C.S. § 2511(a)(2) and (b) and changed Children’s

permanent placement goal to adoption.

     Decrees and orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/7/19




                                    - 28 -